 

Case 1:17-cv-08960-NRB Document 50 Filed 02/27/20 Page 1 of 2

 

THE CiTy OF NEW YORK

JAMES E. JOHNSON LAW DEPARTMENT CHRISTOPHER D. DELUCA
Corporation Counsel - 100 CHURCH STREET Senior Counsel

Phone: (212) 356-3535
NEW YORK, NY 10007 Fax: (212) 356-3509

Email: cdeLuca@law.nyc.gov
February 27, 2020

BY ECF AND BY FAX
Honorable Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Peari Street

New York, New York 10007

Re: Deshawn Gaddy v. City of New York, et al., 17 Civ. 08960 (NRB)

Your Honor:

I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
the City of New York, and the attorney assigned to the defense of the above-referenced matter. Splrducd
In that capacity, I write with the consent of plaintiff's counsel, Rose M. Weber, to request an | Fyy4e
extension of the date to submit a pre-motion conference letter from March 4, 2020 up to and EX TENS OW

including April 10, 2020. This is the second request for an extension of the date to submit a
motion conference letter. Koc

On February 6, 2020, plaintiff's counsel, with the consent of the undesignt Wiachond wont ls Lh
requested a sixty day stay of discovery in this matter, to which Your Honor granted a final
discovery extension of thirty days. See Docket Entry Nos. 48 and 49. However, based on the 3 pp bc
current discovery schedule, the deadline to submit a pre-motion conference letter is March 4,
2020, which is during the discovery period. Accordingly, defendants request an extension of the
date to submit a pre-motion conference letter from March 4; 2020 up to and including April 10,
2020, a date after the close of the current discovery schedule.

In view of the foregoing, it is respectfully requested that the Court grant the
within requests. Thank you for your consideration in this matter.

 

 
 

Case 1:17-cv-08960-NRB Document 50 Filed 02/27/20 Page 2 of 2

Respectfully submi

 
   
 

Le ristopher b. pelea

Senior Counsel
Special Federal Litigation Division

ce: Rose M, Weber, Esq. (By ECF)
Rose M. Weber Law Office
Attorney for Plaintiff
